Case 2:20-mc-00005-JES-MRM Document 4 Filed 05/15/20 Page 1 of 3 PageID 67



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

ROBERT L. PRYOR, Chapter 7
Trustee of the Bankruptcy
Estate of Coco Partners,
Inc. and COCO FOODS, INC.,

           Plaintiffs,

v.                                    Case No:    2:20-mc-5-FtM-29MRM

RICHARD NELSON,

           Defendant.


                                OPINION AND ORDER

     This matter is before the Court on consideration of the

Magistrate Judge’s Report and Recommendation (Doc. #3), filed

April 30, 2020, recommending that the Motion to Quash Plaintiff's

Subpoenas and Request for a Protective Order from the Bankruptcy

Court   Order    (Doc.    #1)   be   denied,   and   the   case   closed.   No

objections have been filed and the time to do so has expired.

     After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation.                 28 U.S.C. §

636(b)(1);      Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982),

cert. denied, 459 U.S. 1112 (1983).              In the absence of specific

objections, there is no requirement that a district judge review

factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9

(11th Cir. 1993), and the court may accept, reject or modify, in
Case 2:20-mc-00005-JES-MRM Document 4 Filed 05/15/20 Page 2 of 3 PageID 68



whole or in part, the findings and recommendations.               28 U.S.C. §

636(b)(1).   The district judge reviews legal conclusions de novo,

even in the absence of an objection.                See Cooper-Houston v.

Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro

Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993),

aff’d, 28 F.3d 116 (11th Cir. 1994) (Table).

     After conducting an independent examination of the file and

upon due consideration of the Report and Recommendation, the Court

accepts the Report and Recommendation of the magistrate judge.

     Accordingly, it is now

     ORDERED:

     1.    The   Report    and    Recommendation    (Doc.   #3)    is    hereby

adopted and the findings incorporated herein.

     2.    Defendant's Motion to Quash Plaintiff's Subpoenas and

Request for a Protective Order from the Bankruptcy Court Order

(Doc. #1) is DENIED.

     3.    The   Clerk    shall   terminate   all    pending   motions     and

deadlines, and close the file.

     DONE and ORDERED at Fort Myers, Florida, this                15th      day

of May, 2020.




                                    - 2 -
Case 2:20-mc-00005-JES-MRM Document 4 Filed 05/15/20 Page 3 of 3 PageID 69



Copies:
Hon. Mac R. McCoy
United States Magistrate Judge

Counsel of Record
Unrepresented parties




                                  - 3 -
